Filed 3/7/22 P. v. Kingery CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H049415
                                                                    (Santa Cruz County
             Plaintiff and Respondent,                               Super. Ct. No. 21CR01178)

             v.

 JASON ZACHARY KINGERY,

             Defendant and Appellant.




                                           I.        INTRODUCTION
         Defendant Jason Zachary Kingery pleaded no contest to assault by means likely to
produce great bodily injury (Pen. Code, § 245, subd. (a)(4)). 1 The trial court placed
defendant on formal probation for 24 months.
         On appeal, defendant’s appointed counsel has filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende) that states the case but raises no issues. We
notified defendant of his right to submit written argument on his own behalf within
30 days. We have received no written argument from defendant.
         Pursuant to Wende, supra, 25 Cal.3d 436 and People v. Kelly (2006) 40 Cal.4th
106 (Kelly), we have carefully reviewed the entire record and determined that there are
no arguable issues on appeal. Following the California Supreme Court’s direction in

         1   All further statutory references are to the Penal Code.
Kelly, supra, at page 110, we provide a brief description of the facts and the procedural
history of the case.
              II.      FACTUAL AND PROCEDURAL BACKGROUND
       A. Factual Background2
       Santa Cruz County Sheriff’s Deputy Caitlin McBride contacted Kerwyn Brumble
on March 17, 2021. Brumble reported that he had been threatened twice while
conducting traffic control for a private company.
       Brumble told Deputy McBride that in mid-February, a vehicle came toward him at
a high rate of speed while he was standing in an intersection. Brumble jumped out of the
way, but the vehicle came back at a high rate of speed and pulled beside him. The driver
said, “ ‘You fucking nigger,’ ” and, “ ‘I’m going to fucking kill you,’ ” and flipped
Brumble off. Brumble is African American.
       Brumble continued to work but the vehicle turned around and drove toward him at
approximately 15 miles per hour. Brumble had to jump out of the way to avoid being hit.
The driver said, “ ‘You watch. I’m going to fucking kill you.’ ” Brumble did not report
the incident initially because he thought it might have been “a one-time thing and hoped
it wouldn’t happen again.”
       Brumble told Deputy McBride that a second incident occurred on March 17 “in
the same neighborhood with the same person in the same vehicle.” Brumble stated that
he heard a vehicle approaching him and that his partner yelled, “[W]atch out.” Brumble
jumped out of the road and saw that it was the same vehicle as the month before. The
driver pulled within feet of Brumble and said, “ ‘I told you I was gonna fucking kill
you.’ ” Brumble believed that the vehicle would have hit him if he had not jumped out
of the way. Brumble was fearful because “ ‘it had now happened twice.’ ”



       2
       The facts are based on the evidence presented at the preliminary hearing, which
provided the factual basis for defendant’s plea.

                                             2
          Brumble described the driver as a stocky white male with reddish hair and a beard
and described the vehicle as a blue Toyota hatchback. Brumble sent Deputy McBride a
photo of the vehicle in a driveway.
          Deputy McBride went to the vehicle’s location. A woman and then a man came to
the door. Deputy McBride stated that she needed to talk to the man about an incident that
occurred earlier that day. The man said, “ ‘I’m Jason. I’m the person that you want to
talk to.’ ” Brumble subsequently made an in-field identification of defendant.
          A week after Deputy McBride took her report, Brumble requested a restraining
order against defendant.
          B. Procedural Background
          Defendant was charged by information with two counts of assault with a deadly
weapon, namely, a Toyota Matrix, (§ 245, subd. (a)(1)), two counts of criminal threats
(§ 422), and two counts of misdemeanor interference with the free exercise of civil rights
(§ 422.6, subd. (a)).
          On the date of defendant’s plea, the prosecution moved to amend the information
to add a count of assault by means likely to cause great bodily injury (§ 245,
subd. (a)(4)). The trial court granted the motion to amend. Pursuant to a negotiated plea
agreement, defendant pleaded no contest to assault by means likely to cause great bodily
injury.
          At the sentencing hearing, the trial court stated that the presentence report
indicated that defendant was concerned about his representation, planned to appeal, and
wanted a Marsden3 hearing.4 The court recounted that defendant had informed the court,
apparently off the record, that he wished to proceed with sentencing, but would “contact


          3
         People v. Marsden (1970) 2 Cal.3d 118 (Marsden).
          4
         The presentence report states that defendant told the probation officer that he did
not trust his attorney and he was “railroaded into his plea,” which he entered under
duress. Defendant planned to get a job so that he could hire an attorney to file an appeal.

                                                3
counsel of [his] choice” after his release from custody to “see what steps, if any, can be
taken . . . concerning this matter.” When asked by the court whether he wished to
proceed with sentencing with his current representation, defendant responded
affirmatively. The court told defendant that it would relieve his counsel after sentencing
and that it was not making any promises “as to what any other attorney could accomplish
or might have been able to accomplish in this case.” Defendant indicated that he
understood.
       The trial court told defendant that it appreciated his concerns and asked whether
defendant wished to proceed with a Marsden hearing to determine whether he was
entitled to “new counsel right now.” Defendant stated that he was “not prepared to do
that at the moment.” The court asked defendant if he would like a weeklong continuance
to determine whether he wished to proceed with a Marsden hearing, and defendant
responded, “No.” Defendant stated that he “waive[d] [his] motion for a Marsden at this
time.” (Italics added.) The court informed defendant that it was “absolutely his right” to
contact counsel after his release.
       The trial court suspended imposition of sentence and placed defendant on formal
probation for 24 months. The court ordered defendant to serve 364 days in county jail
and awarded defendant 340 days of credit, consisting of 170 days of actual credit and
170 days of conduct credit. The court suspended all fines and fees based on defendant’s
representation of indigence and stayed a $300 probation revocation restitution fine
pending successful completion of probation. Among other probation conditions, the
court imposed a general order of victim restitution and ordered defendant to have no
contact with Brumble. The court ordered defendant to complete a substance-use disorder
assessment and to participate in educational, vocational, or therapeutic programs at the
direction of probation.




                                             4
                                  III.   DISCUSSION
      Having carefully reviewed the entire record, we conclude that there are no
arguable issues on appeal. (Wende, supra, 25 Cal.3d at pp. 441-443.)
                                  IV.    DISPOSITION
      The judgment is affirmed.




                                           5
                    BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




DANNER, J.




WILSON, J.




People v. Kingery
H049415